Title: From George Washington to Daniel Morgan, 8 October 1794
From: Washington, George
To: Morgan, Daniel


        
          Dear Sir,
          Carlisle [Pa.] Octr 8th 1794
        
        In the moment I was leaving the City of Philadelphia for this place, your letter of the 24th ulto was put into my hands.
        Although I regret the occasion which has called you into the field, I rejoice to hear you are there; and because it is probable I may meet you at Fort Cumberland, whither I shall proceed, so soon as I see the Troops at this rendezvous in condition to advance. At that place, or at Bedford, my ulterior resolution must be taken, either to advance with the Troops into the Insurgent counties of this State, or to return to Philadelphia for the purpose of meeting Congress the 3d of next month.
        Imperious circumstances alone can justify my absence from the seat of government whilst Congress are in Session; but if these, from the disposition of the people in the refractory counties, and the state of the information I expect to receive at the advanced Posts, should appear to exist—the lesser must yield to the greater duties of my office, & I shall cross the mountains with the Troops; if not, I shall place the command of the combined force under the orders of Govern. Lee, of Virginia, & repair to the seat of government.
        I am perfectly in sentiment with you, that the business we are drawn out upon, should be effectually executed; and that the daring, & factious spirit which has arisen (to overturn the Laws,

& to subvert the Constitution) ought to be subdued. If this is not done, there is an end of, and we may bid adieu to all government in this Country; except mob, or Club government; from whence nothing but anarchy & confusion can ensue; for if the minority, & a small one too, is suffered to dictate to the majority, after measures have undergone the most solemn discussions by the Representatives of the people, and their Will, through this medium, is enacted into Laws; there can be no security for life—liberty—or property; nor, if the Laws are not to govern, can any man know how to conduct himself with safety; for there never was a law yet made, I conceive, that hit the taste exactly of every man, or every part of the community. of course, if this be a reason for opposition, no law can be executed at all without force; & every man or set of men will, in that case, cut & carve for themselves. The consequences of which must be depricated by every class of men who are friends to order, & to the peace & happiness of the country. But how can things be otherwise than they are, when clubs & societies have been instituted for the express purpose (though cloathed in another garb) by their diabolical leader G——t whose object was to sow Sedition; to poison the minds of the people of this country; & to make them discontented with the government of it, and who have labored indefatigably to effect these purposes.
        As Arms &ca have been sent on from Philadelphia, in aid of those from New London, I hope, & trust, your supplies have been ample. I shall add no more at present but my best wishes & sincere regard for you, and that I am—Dear Sir Your Obedient Servt
        
          Go: Washington
        
      